Exhibit 10.65

AMENDMENT NO. 3 TO THE

PATRIOT COAL CORPORATION

SUPPLEMENTAL 401(k) RETIREMENT PLAN

WHEREAS, Patriot Coal Corporation (“Company”) previously adopted the Patriot
Coal Corporation Supplemental 401(k) Retirement Plan (“Plan”); and

WHEREAS, the Company reserved the right to amend the Plan, by a resolution
adopted by action of the Board of Directors of the Company, pursuant to
Section 12.1 thereof; and

WHEREAS, the Company has determined that it is necessary and desirable to amend
the Plan to suspend matching credits thereunder; and

NOW, THEREFORE, effective as July 1, 2009, the Company amends the Plan by adding
the following sentence at the end of Section 4.2:

Notwithstanding anything in the Plan to the contrary, matching credits shall be
suspended effective for pay dates on or after July 1, 2009, and no such amounts
shall be credited by the Employer with respect to deferrals by Participants
attributable to Compensation payable on or after such date.

IN WITNESS WHEREOF, this amendment is hereby executed as of this 15th day of
June, 2009.

 

PATRIOT COAL CORPORATION By:  

/s/ Joseph W. Bean

  Joseph W. Bean   Senior Vice President – Law & Administration